Citation Nr: 0311687	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an increased evaluation for a total left 
hip arthroplasty, with Legg-Perthes disease and changes of 
the left femoral head and hip joint, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.


REMAND

Upon a review of the veteran's claims file, the Board 
observes that his last VA orthopedic examination was 
conducted in September 1999, nearly four years ago.  
Subsequently, in his May 2000 VA hearing testimony, the 
veteran asserted a loss of muscle strength and increased pain 
in the left hip.  Additionally, a September 2002 statement 
from Terry Leist, D.C., indicates that the veteran's 
degenerative arthritis of the lumbar spine had been worsening 
over time.  Given the age of the last VA examination report 
and the subsequent contentions as to worsening symptoms, the 
Board finds it doubtful that the most recent examination 
results can be considered truly contemporaneous.  As such, a 
further examination is warranted.

Additionally, the veteran's claim for a higher initial 
evaluation for degenerative arthritis has not been considered 
under the newly enacted provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 to date.  See 67 Fed. Reg. 54345-54349 
(2002); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran 
with a letter containing a discussion of 
the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), with 
specific information about the type of 
evidence needed to substantiate his 
claims and the relative duties of the 
veteran and the VA in obtaining such 
evidence.

2.  The RO should then afford the veteran 
a VA orthopedic examination to determine 
the nature and extent of his lumbar spine 
and left hip disabilities.  The RO should 
provide the examiner with the veteran's 
claims file, and the examiner should 
review the claims file in conjunction 
with the examination.  The examination 
should encompass range of motion and 
radiological studies of both the lumbar 
spine and the left hip.  Additionally, 
the examiner should comment on the 
presence and extent of any functional 
loss due to pain, painful motion, or 
flare-ups of the lumbar spine and the 
left hip.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  The RO should then review the 
examination report to ensure that its 
findings are in compliance with the 
instructions in this REMAND.  If this 
report is in anyway incomplete, it should 
be returned to the examiner for 
completion.
 
4.  Then, the RO should issue to the 
veteran a Supplemental Statement of the 
Case addressing the issues of entitlement 
to an initial evaluation in excess of 20 
percent for degenerative arthritis of the 
lumbar spine and entitlement to an 
increased evaluation for a total left hip 
arthroplasty, with Legg-Perthes disease 
and changes of the left femoral head and 
hip joint.  This issuance should include 
consideration of the veteran's claims 
under 38 C.F.R. §§ 3.102 and 3.159 
(2002), and the provisions of the newly 
enacted criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as set forth in 67 
Fed. Reg. 54345-54349 (2002), must also 
be included.  The veteran should then be 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


